Citation Nr: 1609023	
Decision Date: 03/07/16    Archive Date: 03/15/16

DOCKET NO.  11-03 872	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Lincoln, Nebraska


THE ISSUE

Entitlement to a rating in excess of 20 percent for cervical spine strain.  


REPRESENTATION

Appellant represented by:	John S. Berry, Attorney


ATTORNEY FOR THE BOARD

G. Jackson, Counsel


INTRODUCTION

The Veteran served on active duty from November 1972 to December 1975.  

This appeal initially came before the Board of Veterans' Appeals (Board) from a June 2010 decision issued by the RO. In March 2014, the Board remanded the issue on appeal for further development of the record. All development requested in the remand has been completed and the case has been returned to the Board.

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system.


FINDING OF FACT

At worst, forward flexion of the Veteran's service-connected cervical spine disability is limited to 25 degrees. Forward flexion of the cervical spine 15 degrees or less, favorable ankylosis of the entire cervical spine or incapacitating episodes due to intervertebral disc syndrome requiring physician prescribed bed rest were not demonstrated.


CONCLUSION OF LAW

The criteria for the assignment of a rating in excess of 20 percent rating for the service-connected cervical spine strain have not been met. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107, 5110 (West 2014); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.20, 4.71a, Diagnostic Code 5237 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); Honoring America's Veterans and Caring for Camp Lejeune Families Act of 2012, Pub. L. No. 112-154, §§ 504, 505, 126 Stat. 1165, 1191-93; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  The VCAA applies to the instant claims. 

VA is required to notify the claimant and his or her representative of any information, and any medical or lay evidence, not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide. 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

The duty to notify in this case was satisfied by letter sent to the Veteran in March 2010. The claim was last adjudicated in June 2014.

The duty to assist the Veteran has also been satisfied in this case.  The Veteran's service treatment records as well as all identified and available VA and private medical records are in the claims file and were reviewed by both the RO and the Board in connection with his claims. The Veteran has not identified any other outstanding records that are pertinent to the issues currently on appeal.  

The Veteran was afforded multiple VA examinations in connection with his claims. To that end, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate. Barr v. Nicholson, 21 Vet. App. 303, 312 (2007). The Board finds that the multiple VA examinations obtained are adequate with regard to the issues on appeal because the examinations were performed by medical professionals, included a thorough examination, and reported findings pertinent to the rating criteria. Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the issues on appeal has been met. 38 C.F.R. § 3.159(c)(4). 

Further, the Board is aware that this appeal was, most recently, remanded by the Board in March 2014. See Stegall v. West, 11 Vet. App. 268, 271 (1998) (holding that a Court or Board remand confers upon the appellant the right to compliance with that order). That remand requested that the Agency of Original Jurisdiction take action to obtain all outstanding VA and private facility treatment records and schedule the Veteran for VA examination to determine current severity of his service-connected cervical spine disability. Here, the treatment records have been obtained. Further, the Veteran underwent VA examination in May 2014 to evaluate the severity of his service-connected cervical spine disability. All findings pertinent to the applicable rating criteria were reported in detail. Accordingly, the Board finds that there has been substantial compliance with its previous remand and it may proceed to adjudication of this appeal. D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999).

In summary, the Veteran was notified and aware of the evidence needed to substantiate his claims, the avenues through which he might obtain such evidence, and the allocation of responsibilities between himself and VA in obtaining such evidence. He was an active participant in the claims process submitting evidence and argument and presenting for a VA examination. Thus, he was provided with a meaningful opportunity to participate in the claims process and has done so. Any error in the sequence of events or content of the notices is not shown to have any effect on the case or to cause injury to the Veteran. Therefore, any such error is harmless and does not prohibit consideration of these matters on the merits. See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); see also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

Laws and Regulations

Disability ratings are determined by application of the criteria set forth in VA's Schedule for Rating Disabilities, which is based on average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4. 

The Veteran's entire history is to be considered when making disability evaluations. See generally 38 C.F.R. 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  

The Court has held that "staged" ratings are appropriate for any rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings. See Hart v. Mansfield, 21 Vet. App. 505 (2007); Fenderson v. West, 12Vet. App 119 (1999). Here the disabilities have not significantly changed and uniform evaluations are warranted.

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating. Otherwise, the lower rating will be assigned.  See 38 C.F.R. § 4.7.

The RO evaluated the Veteran's cervical spine strain under DC 5237, the criteria for evaluating lumbosacral or cervical strain.  The criteria for rating the Veteran's disability are set forth in a General Rating Formula for evaluating diseases and injuries of the spine.  See 38 C.F.R. § 4.71a.  

Under the formula, a 20 percent is warranted for forward flexion of the cervical spine greater than 15 degrees but not greater than 30 degrees, or the combined range of motion of the cervical spine not greater than 170 degrees, or muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis or abnormal kyphosis.

A 30 percent evaluation is warranted forward flexion of the cervical spine 15 degrees or less; or, favorable ankylosis of the entire cervical spine.  

A 40 percent evaluation is in order for unfavorable ankylosis of the entire cervical spine. 

A 100 percent evaluation is warranted for unfavorable ankylosis of the entire spine. 

Associated objective neurological abnormalities (e.g., bladder and bowel impairment) are to be evaluated separately under an appropriate diagnostic code  See Note 1.  




Analysis

The April 2010 report of VA examination reflects the Veteran's complaint of progressively worsening neck pain. He complained of daily pain in his neck in the midline and paraspinal area of his neck, described as feeling like a "dull toothache." He saw a chiropractor every 3 months and took Naproxen for the pain. He indicated that response to the Naproxen was fair and response to the chiropractic treatment was good. He also complained of fatigue, decreased motion and stiffness. 

On examination, posture, head position and gait were normal. He had no abnormal spinal curvature or ankylosis of the cervical spine. He had noted pain with motion on the right side. Otherwise, there was no spasm, atrophy, guarding, tenderness or weakness. The examiner indicated that there was no muscle spasm, localized tenderness or guarding severe enough to be responsible for abnormal gait or abnormal spinal contour. The range of motion findings of the cervical spine were as follows: forward flexion 0 to 25 degrees; extension 0 to 35 degrees; left lateral flexion 0 to 30 degrees; right lateral flexion 0 to 30 degrees; left rotation 0 to 70 degrees; right rotation 0 to 70 degrees with objective evidence of pain on active range of motion testing. Though there was objective evidence of pain following repetitive motion, there was no additional limitation in motion following repetitive testing. Sensory and motor strength examinations were unremarkable. Detailed reflex examination revealed that biceps, triceps, brachioradialis and finger jerk were all hyperactive, with clonus.

The May 2014 report of VA examination reflects the Veteran's complaint of neck pain from sleeping on the right side. He also experienced associated headache pain with his service-connected cervical spine disability. He saw a chiropractor approximately 2 times per month just for his neck disability. He took Naproxen for the pain. 

On examination, the examiner indicated that the Veteran experienced localized tenderness or pain to palpation for joints/soft tissue of the cervical spine. However, he did not experience muscle spasm or guarding that resulted in abnormal gait or abnormal spinal contour. He did experience guarding of the cervical spine that did not result in abnormal gait or abnormal spinal contour. The range of motion findings of the cervical spine were as follows: forward flexion 0 to 30 degrees; extension 0 to 35 degrees; left lateral flexion 0 to 25 degrees (with objective evidence of painful motion at 20 degrees); right lateral flexion 0 to 20 degrees; left rotation 0 to 60 degrees; right rotation 0 to 50 degrees. There was no additional limitation in motion following repetitive testing. Sensory, motor strength and reflex examination were unremarkable. There was no radiculopathy or cervical spine ankylosis. Additionally, there were no other neurologic abnormalities related to his cervical spine disability. The Veteran did not have intervertebral disc syndrome (IVDS) of the cervical spine.

In light of the applicable rating criteria, the Board finds that the weight of the evidence demonstrates that the assignment of a rating higher than 20 percent for the service-connected cervical spine disability is not warranted. The April 2010 VA examination findings show there was no abnormal spinal curvature, ankylosis of the cervical spine, spasm, atrophy, guarding, tenderness or weakness. Further, range of motion findings of the cervical spine were as follows: forward flexion 0 to 25 degrees; extension 0 to 35 degrees; left lateral flexion 0 to 30 degrees; right lateral flexion 0 to 30 degrees; left rotation 0 to 70 degrees; and right rotation 0 to 70 degrees with objective evidence of pain on active range of motion testing. The May 2014 VA examination findings show the range of motion findings of the cervical spine were as follows: forward flexion 0 to 30 degrees; extension 0 to 35 degrees; left lateral flexion 0 to 25 degrees (with objective evidence of painful motion at 20 degrees); right lateral flexion 0 to 20 degrees; left rotation 0 to 60 degrees; right rotation 0 to 50 degrees. There was no muscle spasm or guarding that resulted in abnormal gait or abnormal spinal contour though he did experience guarding of the cervical spine that did not result in abnormal gait or abnormal spinal contour and localized tenderness or pain on palpation of the joints or associated soft tissues of the cervical spine. There was no additional limitation in motion following repetitive testing. Additionally, there was no cervical spine ankylosis. The criteria for a 30 percent rating or higher would require flexion of the cervical spine 15 degrees or less or favorable ankylosis of the entire cervical spine. In sum, the manifestations that can be associated with the cervical spine disability - even after considering DeLuca (orthopedic) factors indicated at 38 C.F.R. §§ 4.40 , 4.45, 4.59, and in consideration of the complaints of pain on motion, do not support a finding of forward flexion 15 degrees or less or favorable ankylosis of the entire cervical spine. Additionally, IVDS is not demonstrated. The Board notes that the Veteran is service-connected for migraine headaches and cervicalgia headaches associated with his cervical spine disability. He has not separately appealed the ratings for these disabilities. He does not have radiculopathy or any other associated objective neurologic abnormalities documented; therefore, separate evaluation for such is not warranted. Based on these facts, the Board finds that the weight of the evidence, lay and medical does not demonstrate that a rating in excess of 20 percent for the service-connected cervical spine strain is warranted and this claim for increased rating is denied.

The Board has considered whether referral for an extraschedular evaluation is warranted. In exceptional cases an extraschedular rating may be provided. 38 C.F.R. § 3.321 (2015). The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate. Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability. Thun v. Peake, 22 Vet. App. 111 (2008).

Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required. In the second step of the inquiry, however, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms." 38 C.F.R. 3.321(b)(1) (related factors include "marked interference with employment" and "frequent periods of hospitalization"). When the rating schedule is inadequate to evaluate a claimant's disability picture and that picture has related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for completion of the third step-a determination of whether, to accord justice, the claimant's disability picture requires the assignment of an extraschedular rating. Id.  

Turning to the first step of the extraschedular analysis, the Board finds that the symptomatology and impairment caused by the Veteran's cervical spine disability is specifically contemplated by the schedular rating criteria, and no referral for extraschedular consideration is required.  The Veteran's cervical spine disability causes impairment manifested by limitation of motion and pain.  The impairment and symptoms are included in the criteria found in the rating schedule for his disability. Because the schedular rating criteria is adequate to rate the cervical spine disability, the other two steps in the analysis of extra-schedular ratings need not be reached. The Veteran has also been assigned a separate rating for migraine headaches and cervicalgia headaches associated with his cervical spine disability.  As discussed above, the evidence does not demonstrate radiculopathy or any other associated neurologic abnormalities associated with the cervical spine disability. 

The schedule is intended to compensate for average impairments in earning capacity resulting from service-connected disability in civil occupations. 38 U.S.C.A. § 1155 . " Generally, the degrees of disability specified [in the rating schedule] are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability." 38 C.F.R. § 4.1 . In this case, a comparison of the Veteran's symptoms and functional impairments resulting from his disability with the pertinent schedular criteria does not show that his service-connected cervical spine disability at issue present "such an exceptional or unusual disability picture . . . as to render impractical the application of the regular schedular standards." 38 C.F.R. § 3.321(b) .

The functional limitations imposed by the Veteran's cervical spine disability are specifically contemplated by the criteria discussed above, including the effect of the Veteran's cervical spine pain on his occupation and daily life. In the absence of exceptional factors associated with the headache disability, the Board finds that the criteria for submission for assignment of an extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) are not met. See Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227  (1995).

According to Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a veteran may be entitled to "consideration [under 38 C.F.R. § 3.321(b)] for referral for an extra-schedular evaluation based on multiple disabilities, the combined effect of which is exceptional and not captured by schedular evaluations." Referral for an extraschedular rating under 38 C.F.R. § 3.321(b) is to be considered based upon either a single service-connected disability or upon the "combined effect" of multiple service-connected disabilities when the "collective impact" or "compounding negative effects" of the service-connected disabilities, when such presents disability not adequately captured by the schedular ratings for the service-connected disabilities.  

In this case, the Veteran has not asserted, and the evidence of record has not suggested, any such combined effect or collective impact of multiple service-connected disabilities that create such an exceptional circumstance to render the schedular rating criteria inadequate.  In this case, there is neither allegation nor indication that the collective impact or combined effect of more than one service-connected disability presents an exceptional or unusual disability picture to render inadequate the schedular rating criteria.  Further, the issue of a TDIU is not reasonably raised by the record.  During the May 2014 VA examination it was indicated that the Veteran worked as building and grounds supervisor for a school. Therefore, it is not part of the rating appeal. Rice v. Shinseki, 22 Vet. App. 447 (2009).


	(CONTINUED ON NEXT PAGE)






ORDER

A rating in excess of 20 percent for cervical spine strain is denied.  



____________________________________________
K. J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


